Citation Nr: 9909005	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-08 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A Board decision dated in March 1992 denied service 
connection for heart disease, diagnosed as valvular heart 
disease.  The veteran was properly notified of that decision 
and did not appeal it.

3.  Subsequent to the March 1992 Board decision, the veteran 
submitted additional evidence, including a statement from a 
private physician stating that his heart disease was likely 
aggravated by his active service.

4.  The preponderance of the evidence clearly establishes 
that the veteran did not have a heart disability which 
preexisted service and increased in severity during service; 
nor did his current heart disability have its onset during 
service or for many years thereafter.  

CONCLUSIONS OF LAW

1.  The March 1992 Board decision affirming the denial of the 
veteran's claim for service connection for heart disease is 
final.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1105 (1998).
 
2.  The evidence received since the March 1992 Board 
decision, includes evidence which is new and material, and 
the veteran's claim must therefore be reopened.  38 U.S.C.A. 
§ 5108  (West 1991); 38 C.F.R. § 3.156 (1998).

3.  Service connection for the veteran's heart disease is not 
in order  as there is no reasonable basis for concluding that 
it was incurred in, or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
service.  A preexisting injury or disease will be considered 
to have been aggravated when there is an increase in the 
disability during service.  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Aggravation may not be conceded when the 
disability underwent no increase in severity during service.  
38 U.S.C.A. §§  1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

In the course of the current appeal, the veteran has asserted 
that he had rheumatic heart disease prior to service, and 
that it was aggravated during his active service.  In past 
claims he has alleged that his heart condition was incurred 
in service.  That reasoning has not been carried forward in 
the current claim and there has been no new and material 
evidence added to the record which would be pertinent to such 
a theory.  Therefore, there is no need to consider it in 
detail in this decision.  

The veteran's service medical records show that at the time 
of his February 1943 entrance examination, his cardiovascular 
system was reported to be normal.  In June 1943 he 
experienced chest pains and fainted while on a hike.  He gave 
a history of pain in his left chest which pre-existed 
service, and asserted that it had become worse since his 
induction into service.  It was noted that he had fainted on 
other hikes while on active duty.  He reported that he had 
had precordial pain and palpitation on exertion.  His heart 
was noted to be of normal size, with no murmurs.  Mild 
neurocirculatory asthenia was diagnosed.  In September 1943, 
the veteran was admitted to the hospital with complaints of 
an intestinal disorder.  X-ray studies of the heart were 
normal.  The veteran was placed in non-combat duty status in 
October 1943 due to a congenital spinal defect.  At the time 
of the veteran's service separation examination, his 
cardiovascular system was reported to be normal, and his 
blood pressure was 116/80.  

X-ray studies of the veteran's chest, performed in November 
1949 at a VA medical facility, yielded normal results.  

The report of the veteran's May 1950 VA examination noted 
that he presented with complaints of pains in his chest, 
nervousness, and exhaustion after the end of a day's work.  
The examiner found that the veteran's heart was not enlarged.  
There was no sclerosis of the arteries, and no edema, 
cyanosis, dyspnea, murmurs, thrills, or irregularities.  The 
heart sounds were noted to be of good quality.  Organic heart 
disease was not found.  The diagnosis was anxiety reaction.

By rating decision in May 1950, service connection was 
granted for moderate anxiety reaction, which manifested 
itself in service as neurocirculatory asthenia, a neuro-
psychiatric condition.  A 10 percent disability rating was 
assigned for that disability.

In June 1950, the veteran presented to a VA outpatient clinic 
complaining of epigastric pain radiating to his chest.  X-ray 
studies were normal, and an electrocardiogram showed no 
abnormalities.  No heart disease was found.

The veteran filed a claim for service connection for a heart 
condition in March 1969.  That claim was denied by the RO in 
April 1969.  The RO remarked that the veteran's heart 
condition, if existent, was not of service origin or related 
to his service-connected disabilities, which included anxiety 
reaction.  

In September 1970, the rating for the veteran's anxiety 
reaction disability was increased from 10 to 30 percent.  The 
increase was based, in large part, on an August 1970 VA 
examination, which noted his complaints of weakness, 
shortness of breath, and anxiety over his heart condition, 
inter alia.

In November 1970, the veteran filed a request to reopen his 
claim and submitted a 1969 letter from Morris I. 
Knopfelmacher, M.D., of Bronx, New York, and a 1970 letter 
from Joseph Rescigno, M.D. of Flushing, New York.  Dr. 
Knopfelmacher indicated that he had first seen the veteran in 
1963.  At that time the veteran had reported that his heart 
murmur had been present for 10 years.  He was of the opinion 
that it had been present a long time before that.  Dr. 
Rescigno indicated that he had first treated the veteran in 
1969.  He expressed the opinion that his advanced heart 
problems were longstanding, and probably started in 
childhood.  The VA Regional Office in New York, New York 
issued a rating decision in December 1970, confirming the 
denial of the veteran's claim.

In October 1988, the veteran again filed a request to reopen 
his claim for service connection for a heart disorder.  His 
claim form stated that he had had rheumatic fever at birth, 
or shortly thereafter, which resulted in a diastolic murmur, 
shortness of breath, and chest pains.  In February 1989, the 
RO issued a rating decision confirming the denial of the 
veteran's claim.  

The veteran appealed that denial to this Board.  In March 
1992, the Board issued a decision upholding the RO's denial 
of service connection for heart disease, diagnosed as 
valvular heart disease.  The veteran did not file an appeal 
from the Board's decision, and it is therefore final.

In May 1995, the veteran filed another request to reopen his 
claim for service connection for heart disease.  He submitted 
medical records from the Botsford General Hospital, in 
Farmington Hills, Michigan, and the Providence Hospital, in 
Southfield, Michigan.  The hospital records showed that the 
veteran underwent an aortic valve replacement in 1974, and 
that he had an acute cardiopulmonary arrest in October 1997.  
Additionally, the veteran submitted two medical statements.  
In an August 1995 statement, Gregor M. McKendrick, M.D., of 
Southfield, Michigan, stated that the veteran was known to 
have had rheumatic fever, and that his condition was likely 
to have been aggravated during his military service.  In an 
August 1995 letter, L. Michelle Butler-Jackson, M.D. reported 
that the veteran had undergone aortic valve replacement in 
1974 and gave a history of having had rheumatic fever prior 
to age 16.   

In August 1995, the RO issued a decision denying the 
reopening of the veteran's claim, on the grounds that no new 
and material evidence had been submitted.  The veteran filed 
a notice of disagreement and appealed this decision to the 
Board.

To reopen a claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 20.1100, 20.1105.  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998);  Fossie v. 
West, 12 Vet.App. 1 (1998).   Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  38 C.F.R. 
§ 3.156.  

Having reviewed all the evidence submitted subsequent to the 
March 1992 Board decision, the Board finds that the statement 
from Dr. McKendrick, submitted in August 1995 constituted new 
and material evidence within the meaning of 38 C.F.R. 
§ 3.156, in that it bears directly upon the key issue of 
whether the veteran had a pre-existing heart disorder which 
was aggravated during his active military service.  The other 
evidence, not referring to service or aggravation, would not 
meet this test.  The finding that there is new and material 
evidence does not constitute a finding that the outcome would 
necessarily be changed; rather, it must just contribute to a 
more complete picture.  See generally Hodge v. West, 155 
F.3rd 1356 (1998).  Therefore, the Board has re-opened the 
veteran's claim and considered all the evidence on a de novo 
basis.

The determination that a claim is well grounded no longer 
flows from a finding that new and material evidence has been 
submitted.  New and material evidence can be presented which 
is insufficient to make a claim well grounded.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
The Board considers the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107, in that, if taken on 
its face, it is plausible.  Furthermore, it is clear that all 
relevant facts have been properly developed for this appeal.  

However, upon consideration of all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Although Dr. McKendrick's 
letter can be read as stating that the veteran had rheumatic 
heart disease before service, and that it was aggravated by 
his active military service, it appears that the doctor's 
opinion was based on the veteran's recounting of his medical 
history, rather than on a review of the service medical and 
post-service medical records contained in the claims file.  
As noted When the entirety of the medical evidence is examined, it is 
clear that there is no sound basis for concluding that the 
veteran had rheumatic heart disease before service.  The 
detailed service medical records nowhere raise or consider 
the possibility, and the veteran never said that he had had 
the condition.  No objective manifestations of heart disease 
were noted during the numerous examinations and tests 
performed while the veteran was on active duty and during the 
four year period immediately following the veteran's 
separation from service.  The veteran's heart valve 
replacement surgery did not take place until 1974, some 28 
years after his separation from service.  Even if the Board 
were to assume that the veteran had such a condition before 
service, it clearly was not aggravated during his active 
military service, since no symptoms or findings of a 
disabling heart condition were found on the extensive 
evaluations conducted in service.  Thus, the Board concludes 
that the appeal must be denied.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.  In reaching this determination, the 
Board recognizes that this issue is being disposed of in a 
manner that differs from that used by RO.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  Given that the RO essentially analyzed the merits of 
the veteran's claim including Dr. McKendrick's August 1995 
letter, in its February 1996 statement of the case, and 
determined that there was no objective evidence to support 
the claim, the Board concludes that he has not been 
prejudiced by the Board's decision to reopen this claim and 
deny it on de novo review. 
    

ORDER

Service connection for heart disease is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


